ACCEPTED
                                                                              01-14-00872-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         5/19/2015 4:36:15 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK


          CASE NO. 01-14-00872-CV
                                                  FILED IN
                                           1st COURT OF APPEALS
                                               HOUSTON, TEXAS
               IN THE FIRST COURT OF APPEALS
                                           5/19/2015 4:36:15 PM
           _______________________________________
                                           CHRISTOPHER A. PRINE
                                                   Clerk
                CALHOUN/HOLIDAY PLACE, INC., et al

                                    V.

                   WELLS FARGO BANK, N.A.
           _______________________________________

        On appeal from the 55th Judicial District Court of
          Harris County, Texas Cause No. 2011-56876
         _______________________________________

     APPELLEE’S NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL


TO THE HONORABLE FIRST COURT OF APPEALS:

     Under TEXAS RULE   OF   APPELLATE PROCEDURE 6.1(c), please note that

Sean Michael Reagan is appellate counsel for Appellee, Wells Fargo Bank,

N.A. Please send all further communications relating to this appeal

addressed to Mr. Reagan’s attention at Leyh, Payne & Mallia, PLLC, 9545

Katy Freeway, Suite 200, Houston, Texas 77024, or via email addressed to

sreagan@lpmfirm.com.

                      {Signature on next page}




                                     1
                                   Respectfully submitted,

                                   LEYH, PAYNE & MALLIA, PLLC

                                   By: /s/ Sean M. Reagan
                                         Sean Michael Reagan
                                         sreagan@lpmfirm.com
                                         Texas Bar No. 24046689
                                         9545 Katy Freeway, Suite 200
                                         Houston, Texas 77024
                                         Telephone: 713-785-0881
                                         Facsimile: 713-784-0884

                                   ATTORNEY FOR APPELLEE



                          Certificate of Service

      I certify that a true and correct copy of this document has been served
to all interested parties of record on this the 19th day of May 2015 as
follows:

H. Miles Cohen                                 Via Email
Crain, Caton & James, P.C.
1401 McKinney, Suite 1700
Houston, Texas 77010



                                               /s/ Sean M. Reagan
                                               Sean M. Reagan




                                     2